DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to remarks filed on 12/01/2021. Claims 1-14 remain pending in the instant application. Applicant submits no new matter has been added. A complete response to applicants remarks and a Notice of Allowability follows here below. 
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 12/01/2021, with respect to claim rejections under 35 U.S.C. 103 have been fully considered and in view of the applicants remarks, the rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-14 are allowed.
Prior art reference Kim (US 10509987 B1) discloses “A learning device for learning parameters of an object detector based on a convolutional neural network (CNN) by using a target object estimating network and a target object merging network, comprising: at least one memory that stores instructions; and at least one processor configured to execute the instructions to: perform processes of (I) (i) instructing one or more convolutional layers to generate at least one first feature map by applying one or more convolution operations to at least one first manipulated image corresponding to at least one training image, (ii) instructing a region proposal network (RPN) to generate one or more first object proposals corresponding to each of one or more first objects in the first manipulated image by using the first feature map, (iii) instructing a pooling layer to apply one or more pooling operations to each region, corresponding to each of the first object proposals, on the first feature map, to thereby generate at least one first pooled feature map, and (iv) instructing a fully 
Prior art reference Aoyama (US 20120128255 A1) similarly discloses “First, referring to FIG. 4, there is drawn a person that is a subject. FIG. 4 also shows a frame enclosing the upper half body of the person and a frame enclosing the face of the person. The frame enclosing the upper half body of the person is indicative of the location of the detected part. The frame enclosing the face of the 
Similarly, prior art reference Chen (US 20190096066 A1) discloses “Returning to FIG. 3, at step 320, at least some of the reference spectral angles may be compared to one another, and based on the comparison, one or more of the reference spectral angles can be discounted (or ignored) for segmenting out body parts, as shown at step 325. For example, each reference spectral angle may have a value, which can be normalized, and the processor 110 can compare these values to one another. As an option, if the value of a first reference spectral angle is within a predetermined threshold of the value of a second reference spectral angle, the use of the first reference spectral angle for segmentation of its corresponding body part may be bypassed or otherwise avoided. (The comparison may be based on the absolute difference between the two values.) As such, in this example, the second reference spectral angle may be considered a preferred reference spectral angle. As an example, assume a human is wearing a uniform that has a single color, or at least a dominant color (greater than 85-90% of the pixels associated with the uniform). In this instance, the value of the reference spectral angle associated with the upper body may be similar to that of the lower body. As an option, the processor 110 may compare these values and determine to avoid the use of the reference spectral angle of one of these parts. Eliminating a reference spectral angle for segmentation purposes may reduce the computational complexities of the system 100 and improve its accuracy. In one embodiment, if the similarity exists between the values of the reference spectral angles associated with the upper and lower portions of the human, the processor 110 can be configured to discount the use of the reference spectral angle of the upper portion. In many cases, the lower portion of a human's clothing is more uniform in color in comparison to that of the upper portion. (The possibility that a shirt or blouse has certain stripes or other patterns mixed in with, for example, a dominant color is greater than the chances that a pair of pants will exhibit a similar design.) Because the lower portion may present a more even color distribution, the segmentation of its corresponding 
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“… obtaining a target candidate region in a to-be-detected image;
obtaining a positive sample image feature and a negative sample image feature that are
used for part identification, and constructing a part identification model based on the positive
sample image feature and the negative sample image feature:
identifying at least two part candidate regions from the target candidate region by using the
part identification model, wherein each part candidate region corresponds to one part of a to-be-detected target; and extracting, from the to-be-detected image, local image features
corresponding to the part candidate regions; learning the local image features of the part candidate regions by using a bidirectional long short-term memory (LSTM) network, to obtain a part relationship feature used to describe a relationship between the part candidate regions; and detecting the to-be-detected target in the to-be-detected image based on the part relationship feature.”
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Related Applications: 17/463,896 (US 20210397822 A1)
Psota (US 20200410669 A1) discloses “Prior to training the network, images were downsampled so that the number of columns was 480. This was empirically deemed to be a sufficient resolution for discerning the parts of interest while remaining small enough for the computing hardware to process multiple images per second. The average length of pigs in each image after downsampling are presented in the histograms of FIGS. 8A-8C. FIG. 8A is a graph 800 that shows the distribution of the average length from shoulder to tail in the training partition of the dataset. FIG. 8B is a graph 802 that shows the distribution of the average length from shoulder to tail in the Test: Seen partition of the dataset. FIG. 8C is a graph 804 that shows the distribution of the average length from shoulder to tail in the Test: Unseen partition of the dataset. While the majority of the pigs had a body length of less than 100 pixels, there were some that exceed 140 pixels in length. For these pigs, it was important that the network 500 was able to "see" the entirety of the pig as it estimated the body part locations and vector associations. In the section "Fully-Convolution Network for Part Detection and Association Mapping," the radius of the receptive field was found to be 181 using the network 500 described here. Therefore, the network was capable of observing the entire animal even in the most extreme images where the shoulder-to-tail distance approached 140 pixels.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665